DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first flange portion” and “second flange portion” of claim 5; the “one or more fans” of claim 12; the “heat exchanger coils” of claims 16 and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 
Claim Objections
Claims 13, 14, 19, and 24 are objected to because of the following informalities:  
Claim 13, “enclosure of the power generation transport transport” should be changed to “enclosure of the power generation transport 
Claim 14, “a ventilation and cooling air insultation” appears to be a grammatical error.
Claims 19, 24, “configured to operate one of independently of each other” is confusing and appears to be a grammatical error.
Claim 24, “the first and second trains provide” should be changed to “the first and second train of components provide”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "first and second independent trains" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
For examining purposes the Examiner is interpreting the limitation as the “first and second train of components” to restore proper antecedent basis and clarity to the claim.
Claim 21 recites the limitation "the gas turbine" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For examining purposes the Examiner is interpreting the limitation as the “power source” to restore proper antecedent basis and clarity to the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10, 16, 20, 21, and 23 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Davis (US 2019/0063341).
Regarding claim 1, Davis discloses a power generation transport comprising: 
a gas turbine (120 of Figures); 
an inlet plenum (132 of Figures) coupled to an intake of the gas turbine; 
a generator (122 of Figures) driven by the gas turbine; 
an air intake and exhaust module including: 
an air inlet filter housing (see housing surrounding 126 of Figures; Para. 0039); 
an intake air duct (134 of Figures) coupled to the air inlet filter housing at a first end and to the inlet plenum at a second end; and 
an exhaust collector (150 of Figures) coupled to an exhaust of the gas turbine (Para. 0042); and 
at least one base frame (204 of Figures), wherein the at least one base frame mounts and aligns the gas turbine, the inlet plenum, the generator, and the air intake and exhaust module of the power generation transport.
Regarding claim 2, Davis discloses wherein the intake air duct (134 of Figures; shown in figures with dotted line extending underneath the gas turbine) is mounted on the at least one base frame (204 of Figures) so as to be disposed underneath the gas turbine (120 of Figures), and extend along the at least one base frame from an exhaust end side of the gas turbine to an intake end side, in a longitudinal direction of the power generation transport.
Regarding claim 10, Davis discloses wherein the exhaust collector (150 of Figures) has an upward curved portion (see Figures 1-3, 5-6) and defines an exhaust air flow path for exhaust air expelled from the gas turbine (120 of Figures), 

Regarding claim 16, Davis discloses wherein the exhaust collector (150 of Figures) is a heat exchanger (192 of Figures) component including heat exchanger coils disposed in an exhaust air flow path defined by the exhaust collector (see Figures) and configured to recover heat energy from exhaust air expelled from the gas turbine (120 of Figures).
Regarding claim 20, Davis discloses an apparatus for providing mobile electric power comprising: 
a power generation transport (100 of Figures) including: 
a generator (122 of Figures); 
a power source (120 of Figures) configured to drive the generator; 
an air inlet filter housing (see housing surrounding 126 of Figures; Para. 0039) disposed on an exhaust end side of the power source; 
an inlet plenum (132 of Figures) coupled to the air inlet filter housing, and configured for providing air to the power source, wherein the inlet plenum is disposed on an intake end side of the power source; 
an intake air duct (134 of Figures) coupled to the air inlet filter housing at a first end thereof and to the inlet plenum at a second end; 

wherein the air inlet filter housing, the inlet plenum, the exhaust collector, the power source, and the generator are mounted on the power generation transport (see Figures).
Regarding claim 21, Davis discloses wherein the intake air duct (134 of Figures; shown in figures with dotted line extending underneath the gas turbine) is disposed underneath the gas turbine (120 of Figures) and the exhaust collector (150 of Figures) so as to extend from the exhaust end side of the gas turbine to the intake end side in a longitudinal direction of the power generation transport.
Regarding claim 23, Davis discloses wherein the exhaust collector (150 of Figures) is a heat exchanger (192 of Figures) component including heat exchanger coils disposed in an exhaust air flow path defined by the exhaust collector (see Figures) and configured to recover heat energy from exhaust air expelled from the power source (120 of Figures).
Allowable Subject Matter
Claim 25 is allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 3, 8, 11, 12, 17, 22, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
claim 3 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a power generation transport as recited by independent claim 1, comprising:
a gas turbine; 
an inlet plenum coupled to an intake of the gas turbine; 
a generator driven by the gas turbine; 
an air intake and exhaust module including: 
an air inlet filter housing; 
an intake air duct coupled to the air inlet filter housing at a first end and to the inlet plenum at a second end; and 
an exhaust collector coupled to an exhaust of the gas turbine; and 
at least one base frame, wherein the at least one base frame mounts and aligns the gas turbine, the inlet plenum, the generator, and the air intake and exhaust module of the power generation transport; and
wherein the intake air duct is mounted on the at least one base frame so as to be disposed underneath the gas turbine, and extend along the at least one base frame from an exhaust end side of the gas turbine to an intake end side, in a longitudinal direction of the power generation transport; and
wherein: the intake air duct has a first duct portion and a second duct portion, 
a first end of the first duct portion is coupled to the air inlet filter housing on the exhaust end side of the gas turbine, and a second end of the first duct portion is coupled to a first end of the second duct portion, and 


With respect to claim 8 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a power generation transport as recited by independent claim 1, comprising:
a gas turbine; 
an inlet plenum coupled to an intake of the gas turbine; 
a generator driven by the gas turbine; 
an air intake and exhaust module including: 
an air inlet filter housing; 
an intake air duct coupled to the air inlet filter housing at a first end and to the inlet plenum at a second end; and 
an exhaust collector coupled to an exhaust of the gas turbine; and 
at least one base frame, wherein the at least one base frame mounts and aligns the gas turbine, the inlet plenum, the generator, and the air intake and exhaust module of the power generation transport; and
wherein the air intake and exhaust module is disposed at a rear end of the power generation transport.

With respect to claim 11 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a power generation transport as recited by independent claim 1, comprising:
a gas turbine; 
an inlet plenum coupled to an intake of the gas turbine; 
a generator driven by the gas turbine; 
an air intake and exhaust module including: 
an air inlet filter housing; 
an intake air duct coupled to the air inlet filter housing at a first end and to the inlet plenum at a second end; and 
an exhaust collector coupled to an exhaust of the gas turbine; and 
at least one base frame, wherein the at least one base frame mounts and aligns the gas turbine, the inlet plenum, the generator, and the air intake and exhaust module of the power generation transport; and
wherein the exhaust collector has an upward curved portion and defines an exhaust air flow path for exhaust air expelled from the gas turbine, 
wherein the exhaust air flow path extends from the exhaust of the gas turbine, passes through a flow passage defined by the exhaust collector, extends upward due to the upward curved portion of the exhaust collector, and ends at an exhaust air outlet disposed in a ceiling of an enclosure of the power generation transport; and
wherein both the exhaust air outlet, and the air inlet filter housing are disposed on an exhaust end side of the gas turbine.

With respect to claim 12 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a power generation transport as recited by independent claim 1, comprising:
a gas turbine; 
an inlet plenum coupled to an intake of the gas turbine; 
a generator driven by the gas turbine; 
an air intake and exhaust module including: 
an air inlet filter housing; 
an intake air duct coupled to the air inlet filter housing at a first end and to the inlet plenum at a second end; and 
an exhaust collector coupled to an exhaust of the gas turbine; and 
at least one base frame, wherein the at least one base frame mounts and aligns the gas turbine, the inlet plenum, the generator, and the air intake and exhaust module of the power generation transport; and
further comprising a ventilation and cooling system including: 
ventilation and cooling air inlets disposed on an intake end side of the gas turbine, and on at least one of a first longitudinal side, a second longitudinal side, and an end side of an enclosure of the power generation transport; 
one or more exhaust openings disposed around a periphery of the exhaust collector on an exhaust end side of the gas turbine; and 


With respect to claim 17 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a power generation transport as recited by independent claim 1, comprising:
a gas turbine; 
an inlet plenum coupled to an intake of the gas turbine; 
a generator driven by the gas turbine; 
an air intake and exhaust module including: 
an air inlet filter housing; 
an intake air duct coupled to the air inlet filter housing at a first end and to the inlet plenum at a second end; and 
an exhaust collector coupled to an exhaust of the gas turbine; and 
at least one base frame, wherein the at least one base frame mounts and aligns the gas turbine, the inlet plenum, the generator, and the air intake and exhaust module of the power generation transport; and
wherein the gas turbine, the generator, the inlet plenum, and the air intake and exhaust module define a first train of components for a first power generation operation on the power generation transport, and wherein the power generation transport further comprises a second train of components including a second gas turbine, a second generator, a second inlet plenum, 
wherein the at least one base frame further mounts and aligns the second gas turbine, the second inlet plenum, the second generator, and the second air intake and exhaust module of the power generation transport.

With respect to claim 22 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious an apparatus for providing mobile electric power as recited by independent claim 20, comprising:
a power generation transport including: 
a generator; 
a power source configured to drive the generator; 
an air inlet filter housing disposed on an exhaust end side of the power source; 
an inlet plenum coupled to the air inlet filter housing, and configured for providing air to the power source, wherein the inlet plenum is disposed on an intake end side of the power source; 
an intake air duct coupled to the air inlet filter housing at a first end thereof and to the inlet plenum at a second end; 
an exhaust collector configured for collecting exhaust from the power source, and disposed on the exhaust end side of the power source; 
wherein the air inlet filter housing, the inlet plenum, the exhaust collector, the power source, and the generator are mounted on the power generation transport; and


With respect to claim 24 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious an apparatus for providing mobile electric power as recited by independent claim 20, comprising:
a power generation transport including: 
a generator; 
a power source configured to drive the generator; 
an air inlet filter housing disposed on an exhaust end side of the power source; 
an inlet plenum coupled to the air inlet filter housing, and configured for providing air to the power source, wherein the inlet plenum is disposed on an intake end side of the power source; 
an intake air duct coupled to the air inlet filter housing at a first end thereof and to the inlet plenum at a second end; 
an exhaust collector configured for collecting exhaust from the power source, and disposed on the exhaust end side of the power source; 
wherein the air inlet filter housing, the inlet plenum, the exhaust collector, the power source, and the generator are mounted on the power generation transport; and
wherein the generator, the power source, the air inlet filter housing, the inlet plenum, the intake air duct, and the exhaust collector define a first train of components for a first power generation operation on the power generation transport, and wherein the power generation 
wherein the air inlet filter housing of the first train is disposed at a rear end of the power generation transport, and the second air inlet filter housing of the second train is disposed at a front end of the power generation transport, and 
wherein the first and second trains provide total redundancy on the power generation transport, and are configured to operate one of independently of each other, and with load sharing or load balancing.

With respect to claim 25 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a method for providing mobile electric power as recited by independent claim 25, comprising:
setting an air inlet filter housing door at an end surface of a power generation transport to an open position in an operational mode of the power generation transport; 
supplying air to a gas turbine disposed on the power generation transport via an intake air flow passage, the intake air flow passage being defined by the air inlet filter housing, an intake air duct, and an inlet plenum, wherein the air inlet filter housing is disposed on an exhaust end side of the gas turbine, the intake air duct is coupled to the air inlet filter housing at a first end and to the inlet plenum at a second end, and the inlet plenum is disposed on an intake end side of the gas turbine; 

expelling exhaust air from the gas turbine via an exhaust air flow passage, the exhaust air flow passage being defined by an exhaust collector disposed on the exhaust end side of the gas turbine, the exhaust air flow passage extending from an exhaust of the gas turbine, passing through a flow passage of the exhaust collector, and ending at an exhaust air outlet disposed on a ceiling of an enclosure of the power generation transport, wherein the air inlet filter housing is disposed at the exhaust end side of the gas turbine, and 
wherein the intake air flow passage passes underneath the exhaust collector and the gas turbine from the exhaust end side to the intake end side.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coli (US 9,366,114), Coli (US 9,140,110), Coli (US 9,103,193), Campion (US 8,872,366), Williams (US 8,587,136), Kristich (US 6,786,051), Mitchell (US 3,791,682), Cuevas (US 2015/0033698), Ponnuraj (US 2014/0157778), Towada (US 2009/0015021), Hurt (US 2008/0266758), Coli (US 10,107,084) disclose a power generation transport.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832